In an action to enjoin picketing and similar union activities, the appeal is from so much of an order as (a) fails to grant a motion to vacate a temporary injunction order (see Rayex Corp. v. Sanchez, 6 A D 2d 904), (b) refers the said motion to vacate and a motion to punish appellants for contempt for violating said injunction order, to an Official Referee to hear and determine, and (c) directs the Official Referee to determine whether violations of the temporary injunction order occurred subsequent to the institution of the contempt proceedings. Order modified so as to provide that the reference be to hear and report, instead of to hear and determine, and by limiting the scope of the Official Referee’s inquiry to alleged violations of the temporary injunction order as specified in the order to show cause dated March 8, 1957 and the supporting affidavit. As so modified, order insofar as appealed from affirmed, without costs. The learned Special Term lacked jurisdiction to order a reference “to hear and determine”. Without the consent of both parties, the reference could only have been to hear and report (Newcomb v. Newcomb, 281 App. Div. 689; Cameron v. Cameron, 2 A D 2d 979). The right to appeal from the order of reference was not waived by the participation of appellants in the hearings before the Official Referee (Read v. Lozin, 31 Hun 286, appeal *904dismissed 96 N. Y. 647; Doyle v. Metropolitan El. Ry. Co., 1 Misc. 376, affd. 136 N. Y. 505; Barker v. White, 58 N. Y. 204; Petnel v. American Tel. & Tel. Co., 284 App. Div. 1094, motion for reargument or leave to appeal denied 285 App. Div. 992). The contempt proceeding was initiated by an order to show cause dated March 8, 1957. It was improper to direct the Official Referee to inquire into alleged instances of contempt occurring subsequent to the date of, and therefore not specified in, the said order to show cause and supporting affidavit (Matter of Landau, 230 App. Div. 308, appeal dismissed 255 N. Y. 567; Panagiotou v. Worlock Stone Co., 276 App. Div. 1038). Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur. [11 Misc 2d 261.]